WAYNE ALLEN, Circuit Judge.
A temporary mandatory injunction has been entered in this cause pursuant to which the defendant telephone company will proceed at its expense to relocate certain telephone facilities to accommodate federal aid highway construction, conditioned on the plaintiff agreeing to compensate it therefor unless it is determined in this suit that such costs should be legally borne by the company.
It appears that there is now pending in the circuit court of Duval County the case of State ex rel. Road Department, et al v. Southern Bell Tel. & Tel. Co., no. 82894-E, which is a so-called test case wherein there is involved among other questions the question of the legal obligation, if any, of the telephone company to relocate its facilities at its expense where federal aid construction of highways is involved, that said test case should result in a determination by the Supreme Court of that general issue, and that it would be a waste of time and expense to litigate the issues here prior to the final disposition of that case.
Now, therefore, upon consideration, it is ordered that this cause shall stand in abeyance, without the necessity of any pleadings or further action on the part of the defendant whatsoever (unless it voluntarily chooses to file pleadings or take action) until after the *12Supreme Court of Florida has handed down its final decision in the so-called Jacksonville test case now pending in the circiut court of Duval County; provided this court shall determine this case on its own merits in the light of such decision by the Supreme Court.